UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1665


JOSEPH F. VAUGHAN, II, f/k/a Joseph Vaughan; KATHERINE M.
VAUGHAN,

                Plaintiffs - Appellants,

          v.

WELLS FARGO BANK, N.A., f/k/a Wells Fargo; PREMIUM CAPITAL
FUNDING; SAMUEL I. WHITE, P.C.; THE BANK OF NEW YORK MELLON
TRUST CO., f/k/a The Bank of New York, as Successor in Interest
to JP Morgan Chase Bank NA as Trustee for Bear Stearns Asset
Backed Securities Trust 2006-3, Asset Backed Certificates,
Series 2006-3; DOES 1-10,

                Defendants – Appellees,

          and

AMERICAN FEDERAL; FORD CONSUMER FINANCING; TRAVELERS MORTGAGE;
LONG BEACH MORTGAGE COMPANY; WASHINGTON MUTUAL,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:15-cv-00038-NKM)


Submitted:   October 13, 2016               Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Joseph F. Vaughan, II, Katherine M. Vaughan, Appellants Pro Se.
Terry Catherine Frank, KAUFMAN & CANOLES, PC, Richmond, Virginia,
for Appellee Wells Fargo Bank, N.A..


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Joseph F. Vaughan, II, and Katherine M. Vaughan seek to appeal

the    district    court’s    order      granting   Wells   Fargo’s     motion    to

dismiss.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The order the Vaughans seek to appeal is neither a final order nor

an appealable interlocutory or collateral order.                 Accordingly, we

dismiss the appeal for lack of jurisdiction.                    We dispense with

oral    argument    because       the    facts   and   legal    contentions      are

adequately    presented      in    the    materials    before    this   court    and

argument would not aid the decisional process.

                                                                        DISMISSED




                                           3